Citation Nr: 1338839	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-43 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 14, 2009 and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:   Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which granted service connection and assigned a 30 percent rating for PTSD, effective February 2004.  In an October 2009 rating decision, the Veteran's rating was increased to 70 percent, effective May 2009.

In April 2013 this case was remanded for further development and to afford the Veteran a VA examination.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for PTSD remains before the Board.  In its April 2013 decision, the Board noted that although the Veteran indicated that he sought a 70 percent disability rating, it was unclear whether the Veteran would be satisfied with a 70 percent rating.  The Board therefore finds that this issue is still on appeal. 
 
 
FINDINGS OF FACT

1.  Prior to May 14, 2009, the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  Since May 14, 2009, the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to May 14, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period beginning May 14, 2009 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in August 2004 and April 2013.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Principles for Rating Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Fenderson v. West, 12 Vet. App. 119   (1999).

III. Rating Criteria for PTSD

The Veteran's PTSD is evaluated as 30 percent disabling from February 2004 and 70 percent disabling from May 2009 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  

Under DSM-IV, GAF scores from 61 to 70 are indicative of some mild symptoms (e.g. depressed mood and mild insomnia)or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

IV.  Prior to May 14, 2009

Prior to May 14, 2009, the Veteran's PTSD was evaluated as 30 percent disabling.  In order to warrant a 50 percent or higher rating for this period, the Veteran's PTSD must show occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence, as discussed below, does not reflect that a rating in excess of 30 percent is warranted.

In an August 2004 VA examination, the Veteran indicated that his social life was curtailed because his wife of 11 years passed away in 2002 and most of his friends were married.  However, the Veteran indicated that he was engaged to be married.  The Veteran indicated that he worked as a millwright for 27 years, but that he had trouble with his boss and was "phased" out of his job.  The Veteran noted that he was still working for the same company as an oiler in the powerhouse.   The Veteran stated that he had trouble sleeping and had intrusive thoughts.  The Veteran indicated that he could not watch war movies.  The examiner indicated that the Veteran's PTSD was "not very marked" because the Veteran had the "ability to have and enjoy relationships, have friends, and maintain very steady employment."  The examiner opined that the Veteran handled his PTSD "reasonably well" and indicated that the Veteran's PTSD had not "done him significant harm with respect to his personal relations."  The Veteran had a GAF score of 62.  

During this time period, the Veteran experienced difficulty at work, but his symptoms do not include those associated with a 50 percent rating (flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 50 percent rating, the symptoms present must also cause occupational and social impairment, with reduced reliability and productivity.  Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for a 30 percent rating during this period.  The Veteran's GAF score was 62, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV, at 32.  The evidence of record supports a 30 percent evaluation for the Veteran's service-connected PTSD.

During this timeframe, the Veteran reported being employed and that his social relationships suffered because he was not married.  The Veteran also indicated that he was engaged and hoped to be married soon.  Taken as a whole, the manifestations of the Veteran's PTSD more closely approximate those contemplated by a 30 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity; i.e., the level of impairment contemplated in the assignment of a 30 percent rating for psychiatric disabilities.  See Mauerhan, supra; Vazquez-Claudio, supra.  More severe symptomatology was not shown during this timeframe.  

V.  Since May 14, 2009

The Board has determined that a rating in excess of 30 percent is not warranted prior to May 14, 2009.  In an August 2013 rating decision, the Veteran was awarded a total disability rating based on individual unemployabilty (TDIU), based on PTSD.  In a September 2013 rating decision, the effective date for TDIU was changed to July 30, 2007.  

Since May 14, 2009, the Veteran's PTSD is evaluated as 70 percent disabling.  In order to warrant a 100 percent rating, the Veteran must have total occupational and social impairment.  The Board finds that the evidence, as discussed below, does not reflect that a rating in excess of 70 percent is warranted.  Thus, a 100 percent schedular rating for PTSD is not warranted for the period after May 14, 2009.  

In May 2009, during a VA examination, the Veteran reported that he was married in September 2004.  Both the Veteran and his spouse reported that the marriage was going well, but acknowledged that the Veteran's PTSD symptoms were disruptive.  The Veteran's wife indicated that he has a "short fuse" and that she was worried about his poor memory.  The Veteran reported that he did not socialize anymore and that he stopped doing most of the activities that he used to find enjoyable.  The Veteran indicated that he took an early retirement from his job in 2005 after 33 years with a lumber company.  Thereafter, the Veteran reported working at a bowling alley part-time at first, but became full-time by the time the bowling alley shut down for remodeling in 2007.  The Veteran indicated that he had not worked since 2007.  The Veteran indicated that he has nightmares about three to four times per week, and although he does not usually remember them, he wakes with sweat.  The Veteran's wife reported that he thrashes and groans in pain throughout the night.  The Veteran indicated that although he gets eight to nine hours of sleep per night, he never wakes up rested.  The Veteran reported that his nightmares had become more frequent and more intense since his last examination in 2004.  The Veteran reported avoiding crowds, conversations about Vietnam and war movies.  The Veteran indicated that he was very detached and had a restricted range of affect.  The Veteran and his wife reported that the Veteran's recent and immediate memory were horrible.

On examination, there was no evidence of delusions or hallucinations and the Veteran's thought process was clear and logical.  The Veteran was noted to be cooperative, with good eye contact.  The examiner noted no odd or unusual behaviors or mannerisms.  The Veteran's speech was normal and he was oriented to time, person, place and purpose.  The Veteran was anxious appropriate and extremely constricted and blunted affect.  The examiner indicated that the Veteran's recent memory was poor, his remote memory was fair, his insight was very poor and he had marginal judgment.  The Veteran admitted having suicidal thoughts, but denied plans or intentions to commit suicide.  The Veteran denied having homicidal thoughts.  The Veteran also denied having ritualistic or obsessive behaviors.  The examiner assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD significantly disrupts the Veteran's life and markedly reduces his quality of life.  The examiner further noted that the Veteran's PTSD signs and symptoms resulted in significant deficiencies in family relations, judgment, thinking and mood.  

In the report of an April 2013 VA examination, the examiner assigned a GAF score of 50-55.  The Veteran indicated that he and his wife live in a motor home and that they like to travel.  Although the Veteran stated that he did not initiate contact with other campers, he indicated that he will engage in conversation if it is initiated by others.  The Veteran also indicated that he belongs to the Vietnam Veterans of America organization and that he participates in fundraisers and has helped organize a Veteran's Day Dance.  

On examination, the examiner characterized the Veteran's occupational and social impairment as having deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported becoming easily discouraged, having a short temper, and becoming frustrated that his chronic knee pain interrupts some physical activities and interferes with socializing.  The Veteran did not exhibit gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The examiner concluded that the Veteran was unemployable due to the level of occupational and social impairment caused by his PTSD.  

Since May 14, 2009, the Veteran has had occupational and social impairment in most areas, but his symptoms do not include those associated with a 100 percent rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  However, as indicated above, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 100 percent rating, the symptoms present must also cause total occupational and social impairment.  Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for a 70 percent rating.  During the April 2013 VA examination, the Veteran had a GAF score of 50-55, which reflects moderate to serious symptoms or any serious impairment in social, occupational, or school functioning.  The evidence of record supports a 70 percent evaluation for the Veteran's service-connected PTSD.

The Veteran indicated that he and his wife live in a camper and enjoy traveling.  Although the Veteran indicated that he does not initiate contact with other campers, he does interact with other campers when they initiate contact.  The Veteran also indicated that he belongs to the Vietnam Veterans of America organization and that he participates in fundraisers and has helped organize a Veteran's Day Dance. Taken as a whole, the manifestations of the Veteran's PTSD are most analogous to those contemplated by a 70 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

VII.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD (mainly occupational and social impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to May 14, 2009 is denied. 

Entitlement to a rating in excess of 70 percent for PTSD for the period beginning May 14, 2009 is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


